Lewis, P.,
concurred in the results, hut said:
I concur in the results of the opinion of the court, though not entirely in the reasons upon which it is founded. My own views, therefore, will be briefly stated.
It is a familiar principle of the common law that the king is not bound by any act of parliament, which would divest or abridge his rights or remedies, unless he be named therein by special or particular words. Hence, he is not bound by statutes of limitation, bankruptcy, set-off, and the like. And the same principle applies to the government of the United States and the Commonwealth. Where, however, a statute gives a new estate or right, the king and in like manner the Commonwealth, is as much bound by the act, as to the manner of enjoying such estate or right, as the subject or citizen. This is a well settled rule of construction, and is no less applicable to a written constitution than to an ordinary act of the legislature. United States v. Herron, 20 Wall. 251; Commonwealth v. Ford, 29 Gratt. 683.
*222Tbe constitution provides that this court shall not have jurisdiction in civil cases where the matter in controversy, exclusive of costs, is less in value or amount than $500, except in certain specific cases which need not here be mentioned. And the question is, whether this general language embraces the Commonwealth; or, in other words,-whether it forbids the legislature from conferring jurisdiction on this court in ordinary civil cases, involving less than $500, in which the Commonwealth is a party or interested. I concur in the opinion that it does. The right of appeal is not conferred by the common law. It is derived from the written law, and must therefore be exercised subject to the limitations prescribed. Upon this principle it was held in the case of the Commonwealth v. Moore, 1 Grattan, 300, that the Commonwealth was bound by a statute, though not particularly named therein, which limited the right of appeal to five years from the date of the judgment or decree complained of. This was decided in 1844; and with this interpretation of the law the framers of the several constitutions which have since been adopted by the people of Virginia were presumably familiar, and they have not seen fit to alter it. We must, therefore, construe the constitutional provision relating to appeals in the light of that decision. And this being so, and inasmuch as the legislature in regulating the jurisdiction of the courts must act within the scope of its powers as restricted by the constitution, it follows that the case must be dismissed for want of. jurisdiction.
FauNtleroy, J., and Richardson, J., dissented.
Appeals disjussed.